Citation Nr: 1210170	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephen Bennett, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from November 2007.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim for an initial compensable disability rating for PTSD.  In May 2009, the Veteran filed a request for an increase disability rating for PTSD, which was construed by the RO as a new claim.  However, it essentially also meets the requirements of a timely notice of disagreement.  In this regard, a notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  

The filing of a valid and timely notice of disagreement requires VA to issue a Statement of the Case, as was issued in September 2010, followed by the filing of a timely substantive appeal in October 2010, placing the claim in appellate status.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2011).  Therefore, as it relates to this claim, the November 2008 rating action is the proper rating decision on appeal. 

As will be discussed further herein, the Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher initial disability rating for PTSD, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In August 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A brief review of the evidence indicates that Veteran was last examined by VA in August 2009.  At that time, the Veteran reported that he had not worked since 1987, due to lifting requirements that he could not handle.  Examination revealed that speech was normal, insight and judgment were adequate, and the Veteran denied having suicidal or homicidal ideation.  Chronic PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 60 was assigned.  Also on file are VA records dated to mid-September 2010.  An entry dated in mid-September 2010 mentions symptoms of sleep impairment and nightmares.  At that time, a GAF score of 51 was assigned.  The Veteran provided testimony at the August 2011 Board hearing that he was last examined by VA in 2009, and believed that his PTSD symptoms had worsened since that time.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination must be administered to determine the manifestations and level of severity associated with the Veteran's service-connected PTSD.  

The Veteran has also filed a TDIU during the appeal period which was denied in a November 2009 rating action.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  Hence, at this point, the claim remains viable as a component of the initial disability rating claim for PTSD.  As the Board has jurisdiction over this issue, further development is necessary for a fair adjudication of the TDIU aspect of the claim.  On remand, the RO is requested to afford the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) as related to his TDIU claim.  In addition, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In this regard, the Board notes that in addition to PTSD, service-connection is also in effect for diabetes mellitus Type II with erectile dysfunction, which may also impact his employability.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

As the case is being remanded, and it appears that the Veteran receives his primary psychiatric treatment through VA, records dated from September 2010, forward will be sought and added to the record, prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

The Board also observes that the file contains reference to receipt of benefits through the Social Security Administration (August 2011 hearing testimony).  The Board notes that at that time, the Veteran reported that he did not believe that the grant of Social Security Administration disability benefits was based on a psychiatric disorder.  However, out of an abundance of caution the Board believes that Social Security Administration records should be requested for the file; moreover, efforts to obtain Social Security Administration records and any decision issued relating to the Veteran are required, pursuant to 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72  (1992).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining Social Security Administration records when the Veteran reports receiving Social Security Administration disability benefits, as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  

2.  The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased initial disability rating claim for PTSD and his TDIU claim.  Appropriate steps shall be taken to obtain any identified records.

In addition, all available VA records, including psychiatric/mental health treatment records, assessments and examination reports dated from September 2010, forward, must be requested and associated with the claims file.  

3.  The RO shall take steps to ascertain whether the Veteran is in receipt of Social Security Administration disability benefits.  In the event of any evidence of filing for and receipt of Social Security Administration disability benefits, the Social Security Administration shall be contacted and all pertinent documentation involving any claim for Social Security by the Veteran including any medical records and decisions that Social Security has pertaining to the Veteran shall be requested.  These records shall be associated with the claims file.  In requesting these records, the RO shall follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

4.  The RO shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD.  In addition, the examiner is requested to address whether the Veteran is unable to secure a and follow a substantially gainful occupation due to his service-connected condition, consisting of PTSD and diabetes.  The examiner should assign a GAF score and explain the basis for this finding.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  The RO shall also consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, including PTSD and diabetes.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

6.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


